DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/248,849 filed 01/16/2019.
Claims 1-23 are pending in the Application.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “training samples” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “performing simulations on the fault-injected circuit design to determine test response patterns in response to the test patterns which are captured by the scan chains” (claims 1, 13) is formulated unclear in what Applicants intent to mean, such as it is not clear what is “captured by the scan chains”.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1-10, 12-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patient Application Publication 20100005041) in view of Anderson et al. (US Patent 7,475,308).

With respect to claim 1 (as best understood) Wang teaches A method, executed by at least one processor of a computer (paragraphs [0011], [0026]), comprising: 
receiving a circuit design and test patterns for testing circuits manufactured based on the circuit design (providing design for a semiconductor chip and set of test patterns to be applied to the device under test/DUT/manufactured semiconductor chip (paragraphs [0027], [0030]; Fig. 1)); 
preparing training samples based on the circuit design and the test patterns, comprising (creating/preparing a plurality of sub-region/training samples prepared for training based on the partitioning the design for a semiconductor chip and test patterns (paragraphs [0027], [0030]; Fig. 1)): 
injecting faults into scan chains in the circuit design (injecting faults into sub-region/training samples comprising scan cells/slices of a scan chain (paragraphs [0029], [0032], [0050])), 
performing simulations on the fault-injected circuit design to determine test response patterns in response to the test patterns which are captured by the scan chains (simulating faulty design/fault-injected design to output/determine responses to all test patterns which are captured by scan cells/slices of a scan chain (paragraphs [0021], [0053], [0036])), 
determining unloaded test response patterns, the unloaded test response patterns being patterns obtained by shifting the test response patterns out of the scan chains (determine scanned out output responses/unloaded test response patterns (paragraph [0048])), 
determining observed failing bit patterns based on comparing the unloaded test response patterns with corresponding good-machine test response patterns (determine faulty version of the design/failing bit patterns based on comparison scanned out output responses/unloaded test response patterns with error signature/good-machine test response patterns (paragraphs [0051], [0052])), and
performing bit-reduction on the observed failing bit patterns for each of the fault injections to construct training samples, the bit-reduction comprising pattern-based bit compression for good scan chains or cycle-based bit compression for the good scan chains, the good scan chains being scan chains with no fault being injected into, the pattern-based bit compression comprising combining, for each of the fault injections, bits within each of the observed failing bit patterns and being associated with scan cells on each of the good scan chains, combining, for each of the fault injections (compressing/bit-reduction scanned out output responses/unloaded test response patterns for training samples using error signature as training vectors using only unique error signatures including/combining similar scanned out output responses in the same class without injecting faults (paragraphs [0059], [0021], [0052], [0053], [0037])),
corresponding bits associated with the good scan chains across the observed failing bit patterns (paragraphs [0022], [0028], [0036]); 
training machine-learning models for faulty scan cell identification using the training samples (using machine learning software perform training on combined/compressed similar scanned out output responses in the same class (paragraphs [0039], [0040], [0036], [0045], [0057], [0059])); and 
storing the trained machine-learning models (claim 8 of Wang; paragraph [0030]).
While Wang teaches determine scanned out output responses/unloaded test response patterns (paragraph [0048]), Wang lacks specifics regarding unloaded test response patterns. However Anderson et al. teaches (testing integrated circuits including scan chain diagnostics (col. 1, ll.9-12), wherein during diagnostics the failing pattern is identified and fault simulation us performed on the failing patterns, unload sequence (col. 4, ll.10-13), including analyzing unloaded data within comparing against known correct reference unload data (col. 4, ll.45-50; col. 5, ll.55-56). 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Anderson et al. to teach specific subject matter Wang does not teach, because it provides a fast and efficient techniques that diagnose defects in broken scan chain or chains and that provide a defect location for Physical Failure Analysis (PFA) (col. 1, ll.65-67).
With respect to claim 13 (as best understood) Wang teaches limitations similar to claim 1, including one or more non-transitory computer-readable media storing computer-executable instructions for causing one or more processors to perform a method (computer-readable medium storing a computer program executable by computer (paragraph [0026]).  
While Wang teaches determine scanned out output responses/unloaded test response patterns (paragraph [0048]), Wang lacks specifics regarding unloaded test response patterns. However Anderson et al. teaches (testing integrated circuits including scan chain diagnostics (col. 1, ll.9-12), wherein during diagnostics the failing pattern is identified and fault simulation us performed on the failing patterns, unload sequence (col. 4, ll.10-13), including analyzing unloaded data within comparing against known correct reference unload data (col. 4, ll.45-50; col. 5, ll.55-56). 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Anderson et al. to teach specific subject matter Wang does not teach, because it provides a fast and efficient techniques that diagnose defects in broken scan chain or chains and that provide a defect location for Physical Failure Analysis (PFA) (col. 1, ll.65-67).
With respect to claims 2-10, 12, 14-21, 23 Wang teaches:
Claims 2, 14: further comprising: using the trained machine-learning models to identify defective scan cell candidates for circuits having failed manufacture tests (paragraphs [0008], [0024]); and locating defects in one or more of the circuits having failed manufacture tests based on the defective scan cell candidates (paragraphs [0030], [0011]).
Claim 3: wherein the locating comprises: using a physical failure analysis tool to analyze the one or more of the circuits having failed manufacture tests (paragraphs [0011], [0037]).
Claims 4, 15: wherein the bit-reduction further comprises: applying the pattern-based bit compression to faulty scan chains or the cycle-based bit compression to the faulty scan chains, the faulty scan chains being scan chains with the faults being injected into (paragraphs [0031], [0032], [0046]).
Claims 5, 16:  wherein the bit-reduction further comprises bit filtering (paragraphs [0056], [0030]).
Claims 6, 17: wherein the bit filtering comprises: removing bits of the compressed observed failing bit patterns that are associated with scan cells that have no logic path to any scan cells on a faulty scan chain from the training samples construction (paragraphs [0033], [0059]).
Claims 7, 18: wherein the bit filtering comprises: removing bits that never fail for any of the test patterns or for any of the fault injections into a faulty scan chain from the training samples construction (paragraph [0052]).
Claims 8, 19: wherein the bit filtering comprises: keeping only sensitive bits on faulty scan chains for the training samples construction, the faulty scan chains being scan chains with the faults being injected into (paragraph [0059]).
 	Claims 9, 20: wherein the combining in the pattern-based bit compression and the combining in the cycle-based bit compression comprise: performing bit addition, wherein the observed failing bit patterns use “1” and “0” to represent a failing bit and a non-failing bit, respectively (paragraphs [0050]-[0052]).
Claims 10, 21:  wherein the combining in the pattern-based bit compression and the combining in the cycle-based bit compression comprise: computing observed bit failing probability values based on the observed failing bit patterns (paragraphs [0051], [0052], [0035]).
Claims 12, 23: wherein the faults are represented by fault types and fault probabilities (paragraphs [0031], [0021], [0038]).

10.	Claim(s) 11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patient Application Publication 20100005041) in view of Anderson et al. (US Patent 7,475,308) and further in view of Kim et al. (US Patent Application Publication 20160323143).
	With respect to claims 11, 22 Wang in view of Anderson et al. teaches all limitations of claims 1 and 13, from which claims depend. However Wang in view of Anderson et al. lacks specifics regarding Artificial Neural Networks. However Kim et al. teaches:
Claims 11, 22: wherein the machine-learning models are Artificial Neural Networks (paragraphs [0054], [0061]).
	It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Kim et al. to teach specific subject matter Wang in view of Anderson et al. does not teach, because it can employ different types of the computing server 101 and the embedded systems 105 and 107. For example, in the embodiments described above, one of the embedded systems 105 and 107 can be known the controller installed in robots, drones, smart cars, smart-home electronics, health-care devices, smart factories and grids as well as a distributed computing system comprising multiple processors attached or embedded in objects (paragraph [0080]).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
08/11/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851